BIJUR, J.
Plaintiff sues for money agreed by defendant to be paid to her pursuant to an agreement made after the entry of a decree of divorce between the parties. Defendant demurs, on the ground that the contract is void, as against public policy, because the consideration was plaintiff’s agreement to withdraw her appeal from the decree of divorce.
We are cited to no cases in which, after decree entered, the bare agreement of one of the parties to abandon an appeal, or even refrain from appealing, has been held invalid, as necessarily part of a scheme of collusion, or as an element of encouragement to the dissolution of the marriage relation. On the other hand, the spirit of the decisions, in this state, at least, appears to point to the opposite conclusion. See Doeme v. Doeme, 96 App. Div. 284, 89 N. Y. Supp. 215; Dodge v. Dodge, 98 App. Div. 85, 90 N. Y. Supp. 438; Schlesinger v. Klinger, 112 App. Div. 853, 98 N. Y. Supp. 545.
The judgment should be affirmed, with $10 costs and disbursements, with leave to defendant to withdraw his demurrer and to serve his answer within six days from the entry of the order entered herewith and service of a copy thereof, upon pa3mient of said costs and disbursements.
GUY, J., concurs.